Citation Nr: 1126565	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1980 to September 1992.

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for a low back disability.  In October 2003, June 2005, and June 2007, the Board remanded the matter for additional evidentiary development.  In a March 2009 decision, the Board denied service connection for a low back disability.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2009, the appellant's then attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a November 2009 order, the Court granted the motion, vacated the Board's March 2009 decision, and remanded the matter for readjudication.  

In September 2010, the Board remanded the matter to the RO for additional evidentiary development, as directed by the November 2009 joint motion.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his attorney has argued otherwise.  

It is noted that in an August 2009 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of service connection for a psychiatric disability, including depression and posttraumatic stress disorder (PTSD).  In December 2009, the appellant submitted a notice of disagreement with the August 2009 rating decision.  In a February 2011 letter, the appellant's current attorney indicated that she had not yet been provided with a Statement of the Case with respect to this issue.  The record currently before the Board contains no indication that a Statement of the Case has as yet been issued regarding this matter.  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).


FINDING OF FACT

The most probative evidence establishes that the appellant's current low back disability is not causally related to his active service or any incident therein.  


CONCLUSION OF LAW

A low back disability was not incurred in active service, nor may such disability be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2004 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  In June 2007, VA sent the appellant a letter for the purpose of complying with the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim on several occasions, most recently in the November 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

For the reasons set forth above, the Board finds that no further action is necessary to fulfill VA's VCAA notification duties.  Here, the Board notes that the November 2009 joint motion for remand identified no fault in VA's compliance with its VCAA notification actions or with the Board's prior discussion thereof.  Additionally, although the appellant's attorney has provided no argument to the RO or the Board in connection with the issue on appeal, the Board has reviewed the pleadings filed in connection with the appeal at the Court and similarly finds no pertinent objections regarding VA's notification actions.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the VA's VCAA notice obligations, such would have surfaced in the joint motion or in subsequent argument from the appellant's attorney so that any deficiencies could be corrected without further delay to the appellant.

With respect to VA's duty to assist, the record similarly shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment records are on file and VA has made reasonable efforts to obtain all available, relevant post-service records which the appellant has specifically identified and authorized the release thereof.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

Here, the Board observes that the record on appeal contains some indication that the appellant may have applied for disability benefits from the Social Security Administration, possibly in connection with a claimed psychiatric condition.  Although VA is required to obtain relevant records from a Federal department or agency, including SSA, the record in this case contains no indication that any SSA records, assuming they in fact exist, are relevant to the claim adjudicated in this decision.  See 38 C.F.R. § 3.159(c)(2) (2010); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that there must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant).  Absent any indication from the appellant, his attorney, or the record on appeal that there are available records from SSA which are relevant to this claim, the Board finds no basis to delay this longstanding matter further.  

This conclusion is strengthened by the fact that the November 2009 joint motion for remand identified no fault in VA's compliance with its VCAA development actions, but for the parties' agreement that an August 2008 VA medical examination report was inadequate as the examiner did not provide an "explicit rationale" for his conclusion that the appellant's current low back disability was not related to his active service.  Indeed, this was the sole error identified in the November 2009 joint motion.  Again, the appellant's attorney has provided no argument to the RO or the Board in connection with the claim adjudicated in this decision.  The Board has also reviewed the pleadings filed at the Court, but none identifies any error in VA's development action or in the Board's March 2009 decision, but for its reliance on the August 2008 VA medical examination report which the parties found to be inadequate.  

In that regard, in the November 2009 joint motion discussed above, the parties concluded that the Board's March 2009 decision should be vacated and the matter remanded for the purpose of obtaining another medical opinion, with supporting rationale, as to whether the appellant's current low back disability is related to his active service.  See November 2009 joint motion at page 3.  As set forth in more detail below, pursuant to the November 2009 joint motion instructions, VA afforded the appellant another examination in November 2010.  38 C.F.R. § 3.159(c) (4) (2010).  In the November 2010 VA medical examination report, the examining orthopedic physician again concluded that the appellant's current low back disability was not related to his active service.  The Board finds that the examination report is adequate.  The opinion was provided by a qualified medical professional, a VA orthopedic physician, and was predicated on a full reading of all available records.  Indeed, the examination report is nearly nine pages of single spaced text exhaustively detailing the appellant's medical history and current symptomatology.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the appellant nor his attorney has argued otherwise.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (holding that, in the absence of a challenge to a VA medical opinion, it is presumed to be adequate).  The Board observes that the appellant's attorney was provided with a complete copy of the appellant's claims folder, including a copy of the November 2010 examination report, but has provided no argument to VA in connection with this claim.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records show that at his November 1980 military enlistment medical examination, he denied having or ever having had recurrent back pain.  No abnormalities of the spine were identified on clinical evaluation.  The appellant was noted to have several large healed keloids on his left scapula and a large skin burn on the right anterior poster of the upper trunk.  

In-service treatment records show that the appellant sought treatment on multiple occasions in connection with complaints of back pain.  In March 1985, the appellant complained of episodic pain on the lower right side of the back running to the stomach.  He indicated that his pain had been present for the past two weeks after he was hit with an object.  The assessment was muscle strain.  On follow-up later that week, the appellant claimed that he continued to be symptomatic.  A chest X-ray with rib detail was normal.  The assessment was chest wall contusion.  In May 1985, the appellant again sought treatment for back and side pain.  He claimed that he had been hit with a heavy object in the right side the previous week.  No diagnosis was noted.  

In July 1987, the appellant again sought treatment, claiming to have lower back pain.  He denied trauma.  He was given instructions for warm soaks with wet towels, provided with analgesic balm and aspirin and given a 5 day profile.  In March 1988 he was advised to take two aspirin every 4 hours, do warm soaks and apply an ace bandage as needed for low back pain.  

In July 1990 the appellant sought treatment for right-sided low back pain for the past four to five months.  He reported a history of a motorcycle accident in 1979 which had affected his back.  The assessment was lumbosacral strain/sprain.  

A July 1990 physical therapy consultation request notes that the appellant claimed to have right sided mid low back pain for the past five months.  The appellant claimed that he had fallen off a truck.  He indicated he developed back pain immediately after the fall but that such symptoms resolved with self care.  He claimed that his symptoms had returned after a hard swing playing softball.  The assessment was mechanical low back pain.  In August 1990, the appellant claimed that he had seen no improvement in his low back pain.  The assessment was low back pain of questionable etiology.  The examiner noted that the appellant's pain appeared to be of soft tissue or muscular origin.  

In February 1991, the appellant visited the troop clinic and claimed to have hurt his mid back while doing pushups.  The assessment was muscle strain.  He was given a physical profile of no push-ups or pull-ups.  Later that week, he again visited the troop clinic and requested that no running be added to his current physical profile of no pushups or pull ups because his unit wanted him to take a PT test.  The examiner instructed that Army regulations indicated that he could not take a PT test for 14 days after the expiration of his profile.  

In February 1992, the appellant sought treatment after he claimed to have fallen 3.5 feet from a truck, striking his left side on the ground.  X-ray studies were normal and there were no physical findings other than a tender left shoulder and hip.  

At his April 1992 military separation medical examination, the appellant's spine was normal on clinical evaluation.  On a Report of Medical History completed by the appellant in connection with the examination, he had numerous complaints, including cramps in his legs, but he specifically denied having or ever having had recurrent back pain.  The examiner noted that the appellant's complaints of cramps in his legs referred to bilateral patellofemoral pain syndrome/mechanical low back pain.  

Subsequent service treatment records show that in July 1992, the appellant sought treatment for acute back pain for the past day secondary to twisting while throwing a softball.  He reported severe pain in the right mid back and mild pain in the left thigh.  The appellant reported a history of a motorcycle accident in 1979 with multiple soft tissue abrasions on his back and shoulders.  He also reported a history of a back injury in April 1992 secondary to falling from a ladder.  The assessment was perivertebral muscle strain of the right mid back and muscle strain of the left thigh.  The appellant was referred for physical therapy.  Following physical therapy evaluation, the assessment was back pain.  

In April 2000, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a low back disability.  

In connection with the appellant's application, the RO obtained private clinical records identified by the appellant, dated from January 1995 to July 1998.  These records pertain largely to psychiatric treatment in connection with the appellant's complaints of depression, a purported gambling addiction, as well as family problems following his conviction for child molestation.  These records are negative for complaints or abnormalities pertaining to the low back.  Indeed, physical examinations conducted during this period were reportedly normal in all pertinent respects.  For example, in January 1997, the appellant completed a medical history questionnaire on which he denied having a history of a back injury, back trouble, or back surgery.  On examination, his spinal curvature was normal and he exhibited normal range of motion of the spine.  His gait and reflexes were normal.  Straight leg raising was also normal.  

The appellant thereafter submitted selected records apparently compiled in connection with a workers' compensation claim.  These records include a February 1994 letter from a private physician noting that the appellant had been seen in connection with his complaints of left knee and hamstring pain.  The physician indicated that based on his physical findings, he believed that the appellant may have a disc herniation with sciatica presenting as popliteal pain.  The record also contains a February 1994 memorandum to the appellant's personnel office noting that he had a two week period of disability due to "herniated nucleus pulpos."  

In May 2000, the appellant was afforded a VA medical examination at which he claimed to have fallen out of a van onto a ladder in the late 1980's or early 1990's.  He thought it had occurred around 1989.  He also reported a history of being hit in the back with a float pad prior to the fall.  He claimed that at the present time, he had right lumbar paraspinal pain without radiation.  The assessment was mechanical low back pain with no historical or examination evidence of radiculopathy.  X-ray studies of the spine were normal.  The vertebrae and disc spaces were within normal limits and the disc spaces were intact.  

In a July 2000 statement, the appellant claimed that his back problems had begun in service after he fell backwards from an operations van during a field exercise.  He had also indicated that previously, a float pad weighing approximately 90 to 120 pounds had fallen onto his back.  

VA clinical records obtained in support of the appellant's claim show that between September 2000 and April 2002, the appellant sought treatment for low back pain which he claimed had begun in service.  In May 2001, the appellant underwent an MRI at his request.  It was noted that the appellant claimed to have low back pain with radiculopathy.  The study showed desiccation at several levels, most pronounced at the L5-S1 level.  There was very mild central canal stenosis at L5-S1 and to a lesser degree at the L4-5 level.  The L5-S1 intervertebral nerve root canals were also minimally narrowed, but the lumbar spine was otherwise normal.  

In a May 2002 statement, an individual who had served with the appellant recalled that in February 1992, the appellant had fallen approximately 5 to 6 feet from a ladder to the ground.  She indicated that she did not realize the extent of the appellant's injuries initially but as time passed she witnessed him going to sick call a number of times.  

In a lengthy May 2002 statement submitted in connection with an unrelated claim, the appellant indicated that he had had his first motorcycle accident in March 1979.  He claimed that he had hit the rear of another vehicle, causing him to flip over his bike and land several yards away on his back.  He indicated that he suffered injuries to his back, knees, and left hip in the accident.  The appellant further claimed that in May 1980, he had another more serious motorcycle accident in which he was traveling at a high rate of speed (118 miles per hour) and lost control.  He indicated that he was "violently slammed to the pavement, on the left side, flat on my 'back' I was slidding [sic], when I stopped, it was estimated that I had traveled some 65-70 ft, from point of impact."  The appellant claimed that physicians told his father that they were concerned about damaged tissues and nerves in his back.  He claimed that after being released from the hospital, he had to lay on his stomach for almost four months.  He indicated that "from the looks of my back, and veiwing [sic] the damnage [sic] to my helment [sic], and motorcycle," he was lucky to be alive.  The appellant claimed that at his military enlistment medical examination, he concealed his injuries as best he could and lied when questioned about the scars on his back.  He indicated that "somehow the examiner passed me thru, and said I was OK, and fit for duty, even though I had warned that I had previously been involved in an accident."  

Subsequent VA clinical records dated to August 2006 show that the appellant continued to seek treatment for multiple complaints, including low back pain.  During a physical therapy consultation in July 2002, the appellant reported that his chronic back pain had begun after a pre-service motorcycle accident.  A July 2002 MRI showed degenerative disc desiccation at several levels, unchanged from May 2001, as well as minimal compression at L4-5 and L5-S1.  Subsequent diagnoses include degenerative disc disease of the lumbar spine.  

In a May 2005 statement, an acquaintance of the appellant reported that he had witnessed the appellant's June 1980 motorcycle accident.  He recalled witnessing the appellant's motorcycle in "a Terrifying, Bad Wobble," before he fell and slid head first into the on-coming traffic.  He recalled noticing "all the damage to [the appellant's] Back, Spine, Left Shoulder, Left Forearm, Left knee."  He indicated that the appellant was fading in and out of consciousness and "inquiring about how bad his Back was messed up."  

The appellant was again afforded a VA medical examination in August 2006 at which he had multiple complaints, including severe lumbar spine pain.  He claimed that he had sustained injuries in service while playing softball and in a fall from a truck.  On examination, flexion of the lumbar spine was significantly limited but was not additionally limited following repetitive use.  There was no muscle spasm and straight leg raises were negative bilaterally.  The appellant reported tenderness throughout with minimal palpation.  X-ray studies showed mild scoliosis of the thoracic spine and degenerative changes of the cervical spine.  X-ray studies of the lumbar spine were normal.  The examiner concluded that the available objective data did not support a diagnosis of a lumbar spine disability.  The examiner indicated that he was unable to explain the appellant's severe loss of range of motion and reports of pain given the lack of objective findings in the lumbar spine and only mild scoliosis in the thoracic spine.  The examiner also concluded that the appellant's mild thoracic spine scoliosis was less likely than not related to service.  He noted that the appellant had sustained a self-limiting muscle strain of the thoracic spine during service which had resolved.  He further indicated that there was no evidence of aggravation of an underlying pre-existing back disability during military service.

Additional VA clinical records show that the appellant continued to seek treatment for numerous complaints.  In July 2008, he underwent MRI testing in connection with his claims pain radiating down the back to the bilateral legs.  The study was interpreted as being normal for age.  

At an August 2008 VA medical examination, the appellant's complaints included radiating pain in his low back, penetrating in nature.  The appellant reported that in June 1980, he sustained "a bad road rash" in a motorcycle accident.  After joining the Army, he sustained several additional injuries, including falling from a truck in 1984, getting hit with a float pad in 1985, and falling from a van in February 1990.  He claimed that after his separation from active service, he worked in "heavy equipment" where he experienced some occasional back pain which did not interfere with his work.  He indicated that in 1999, however, he experienced an episode of severe back pain which caused him to have to stop working.  He reported that although he had not sustained a specific injury in 1999, his employer had nonetheless brought him to the emergency room to have his back evaluated.  The appellant, however, claimed that he left the emergency room after "some type of confrontation with his boss."  Since that time, he claimed to have had persistent radiating back pain which had prevented him from working.  

On objective examination, the spine exhibited no apparent scoliosis.  The pelvis was level.  The appellant was able to stand on each leg and support himself.  On range of motion testing, motion was reduced and the appellant claimed to experience pain on motion, although the examiner indicated that it was difficult to discern how much cooperative effort was being made.  There were no evident muscle spasms and no abnormal posture of the spine noted.  Straight leg raising was positive at about 70 degrees on the left, with the appellant mainly complaining of pain behind the left knee.  On the right, straight leg raising was to approximately 80 degrees with a complaint of discomfort in the posterior thigh.  There was no complaint of pain into the calf or down into the foot on either side.  

After examining the appellant and the reviewing the available records, including selected medical records he had been provided by the appellant, the examining VA orthopedic physician diagnosed the appellant as having degenerative arthritis of the lumbosacral spine, mild to moderate.  He noted that a July 2008 MRI had been interpreted by the radiologist as showing a normal appearing spine for the appellant's age, with no cord compression or traumatic lesions.  It also showed degenerative changes consistent with the appellant's age.  The examiner also noted that a July 2002 MRI had been interpreted as showing degenerative disc desiccation at several levels in the lumbosacral spine, unchanged from May 2001, with no other abnormalities.  The examiner explained that the interpretations of the MRIs of the lumbar spine from July 2002 and from July 2008, though they had some difference in wording, both represented mild degenerative arthritis of the lumbosacral spine and were really of no significant difference.  The examiner ultimately concluded that it was not at least as likely as not that any low back disability was related to the appellant's active service.  

In an August 2008 addendum to the examination report, the VA orthopedic physician noted that he had since been provided with, and had reviewed, the appellant's entire claims folder.  He described the appellant's file as "fairly extensive" and made specific reference to the pertinent in-service treatment records as well as post service treatment for a low back disability.  After considering this evidence, the examiner concluded that there no alteration in his previous report was necessary as far as the diagnosis or the questions answered.  

Additional VA clinical records show continued complaints of back pain.  In January 2009, the appellant solicited a medical opinion from his treatment provider supporting his contention that his current low back pain was connected to his service.  The appellant's treatment provider advised him that an opinion from an orthopedic specialist had already been entered in the record regarding the etiology of his back condition.  The staff physician indicated that he was in agreement with the specialist opinion.  

In November 2010, the appellant again underwent VA medical examination at which he reported that he first injured his low back in a motorcycle accident which occurred approximately five months prior to his entry into active service.  The appellant indicated that he sustained extensive abrasions in the accident but did not have any surgery.  The appellant indicated that he began having recurrent back problems "almost immediately" after entering active duty and continued to have recurrent problems throughout his period of active duty.  The appellant described two episodes of in-service trauma-falling off a truck and getting hit in the back with some type of heavy equipment called a float.  The appellant claimed that he had continued to have problems with his back since his discharge from active duty.  When questioned by the examiner, the appellant clarified that his back pain had been present since his pre-service motorcycle accident but he felt as if it had been aggravated by his active service.  

The examiner noted that he had observed the appellant walk down the hall to the examining room with a normal heel-to-toe gait and normal symmetry to motion.  The examiner observed abrasion scars on the appellant's left shoulder, right scapula, and left low back which the appellant attributed to his motorcycle accident.  There was no apparent scoliosis, abnormal kyphosis, or lumbar lordosis.  There was no spasm, weakness or atrophy in the thoracolumbar muscles.  

After examining the appellant and reviewing the claims folder in great detail, the examiner diagnosed the appellant as having degenerative arthritis of the thoracolumbar spine of a mild to moderate degree and radiculopathy by history but no objective findings on physical examination.  He explained that his diagnosis was based on MRI studies completed in July 2008 which showed no cord compression or traumatic lesions or other significant degenerative changes for the appellant's age.  The examiner concluded that it was not at least as likely as not that the appellant's current thoracolumbar spine condition was caused by or the result of his active service.  The examiner explained that he had reviewed the appellant's six volume claims folder, including numerous post-service diagnostic test results, and had also considered service treatment records documenting several visits for low back pain.  Nonetheless, he concluded that the in-service episodes were not of the severity level which would be indicative of a cause of the current back disability.  The examiner further explained that the appellant's thoracolumbar spine condition, as reflected on post-service diagnostic studies, was consistent with the normal aging process.  He noted that another MRI would be ordered.  In a November 2010 addendum, it was noted that the MRI performed had shown little overall change in comparison to the prior study conducted in July 2008.  




Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including arthritis or an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2010).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for a back disability.  His specific contentions have been inconsistent over the course of the appeal, but he essentially contends that his current low back disability is either causally related to or aggravated by his active service.  

The appellant's in-service treatment records do document that he sought treatment on several occasions, claiming to have back pain, including secondary to injury.  As noted above, however, that an injury occurred in service is not enough; there must be chronic disability resulting from that injury.  In this case, the appellant's service treatment records contain no diagnosis of a chronic low back disability in service.  The Board further notes that the post-service medical evidence is similarly negative for diagnoses of a chronic low back disability loss within the first post-service year.  Thus, although the appellant sought treatment for low back pain on several occasions in service, including following claimed in-service injuries, the evidence does not show that he was diagnosed as having a chronic disability resulting from those injuries during service or within the first post-service year.  

The Board notes that where there is no showing of a chronic condition during service, a showing of continuity of symptomatology after service can support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this case, however, the Board finds that there is no credible evidence of continuity of symptomatology since service.  

As described in detail above, the appellant's contentions regarding his low back pain have been inconsistent and vague.  He has, at times, claimed that he first developed recurrent back pain during service.  At other times, he has claimed that that his recurrent back pain had its inception prior to active service, either as a result of one or two motorcycle accidents.  With respect to his post-service symptomatology, the appellant appears to contend in connection with this claim that he has experienced recurrent back pain since service.  Again, however, the record documents inconsistencies with respect to his reports of recurrent back pain since service.  For example, in January 1997, the appellant completed a medical history questionnaire on which he specifically denied a history of back trouble and examination of his spine was normal.  The repeated inconsistencies in the appellant's statements regarding the nature and date of onset of his symptoms leads the Board to conclude that the appellant's contentions regarding continuity of symptomatology, either since service or since his pre-service motorcycle accident, are without probative value.  

This conclusion is strengthened by the evidence of record documenting the appellant's criminal history, one which reflects his propensity for untruthfulness.  Following an October 1996 conviction for lewd acts with a minor under the age of 16, specifically sexual battery on a seven year old, the appellant received a suspended sentence and was placed on probation.  The record on appeal shows that he was thereafter charged, on multiple occasions, of violating his probation.  These charges include multiple counts of obtaining goods by false pretenses by issuing fraudulent checks as well as forgery.  These charges involve acts of dishonesty or false statements and reflect the appellant's propensity for untruthfulness.  This further impugns his credibility, and supports the Board's finding that his statements before VA are entitled to little probative value.  The record reflects that as a result of the appellant's violating the conditions of his probation, it was revoked and he was incarcerated.  

In addition to the evidence of the appellant's history of crimes involving dishonesty, the record on appeal contains evidence documenting a long history of dishonesty on the part of the appellant.  For example, the appellant's service personnel records contain an October 1991 letter of counseling in which his commanding officer documented actions taken by the appellant which the commanding officer characterized as "dishonest, criminal, and totally unbecoming" of an Army noncommissioned officer, including making false statements.  In view of the foregoing, the Board finds that service connection for a low back disability based on a showing of continuity of symptomatology after service is not warranted.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this case, however, the record on appeal shows that VA medical professionals have consistently concluded that the appellant's current low back disability is not causally related to his active service or any incident therein.  

Most significantly, in November 2010, VA solicited a medical opinion from a VA orthopedic physician, in conformance with the November 2009 joint motion.  As set forth above, the examiner concluded that the appellant's current low back disability is not related to his active service or any incident therein.  The Board assigns great weight and probative value to this opinion, as it was based on an examination of the appellant, as well as a full review of the claims folder, including the most pertinent evidence therein.  The examiner also provided a clear and explicitly stated rationale for his opinion.  The Board further notes that there is no other medical evidence of record which indicates that the appellant's current low back disability is related to his active service.  In reaching this determination, the Board has considered the appellant's assertions to the effect that his current low back disability is related to his active service.  Questions of his competency notwithstanding, for the reasons discussed above, the Board finds his assertions to be wholly lacking in credibility.  

In summary, the Board finds that the most probative evidence establishes that a chronic low back disability was not present during active service or within the first post service year and that the appellant's current low back disability is not causally related to his active service or any incident therein.  The Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  


REMAND

As discussed in the Introduction portion of this decision, in an August 2009 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of service connection for a psychiatric disability, including depression and PTSD.  In December 2009, the appellant's former attorney submitted a Notice of Disagreement with the August 2009 rating decision.  The record currently before the Board contains no indication that the RO has issued a Statement of the Case addressing this issue.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case to the appellant and his attorney addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, including depression and PTSD.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2010).  

This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


